      Case: 1:19-cv-06322 Document #: 43 Filed: 03/09/20 Page 1 of 8 PageID #:166




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


AMERICAN COUNCIL OF THE BLIND   )
OF METROPOLITAN CHICAGO et al., )
                                )
          Plaintiffs,           )
                                )
                                )
     v.                         ) No. 19 C 6322
                                )
                                )
THE CITY OF CHICAGO, CHICAGO    )
DEPARTMENT OF TRANSPORTAION,    )
LORI LIGHTFOOT, in her official )
capacity as mayor of the City   )
of Chicago, and THOMAS CARNEY,  )
in his official capacity as     )
Acting Commissioner of the      )
Chicago Department of           )
Transportation.                 )

               Defendants.


                         Memorandum Opinion and Order

        The American Council of the Blind of Metropolitan Chicago

(the “Council”) and three of its individual members or officers

filed this lawsuit claiming that efforts the City of Chicago has

undertaken to make its intersections safely accessible to blind

and     deaf-blind     pedestrians      are   insufficient      to   satisfy        the

requirements of federal law. In particular, plaintiffs claim that

the     City’s    failure    to   install     accessible    pedestrian      signals

(“APS”) that convey warning information such as “walk” and “don’t

walk”     through     audible     and   tactile    means,    even    as   it   made
    Case: 1:19-cv-06322 Document #: 43 Filed: 03/09/20 Page 2 of 8 PageID #:167




substantial investments to improve pedestrian safety generally,

amounts to discrimination under Title II of the Americans with

Disabilities     Act   and   Section      504    of   the     Rehabilitation   Act.

Plaintiffs seek declaratory and injunctive relief on behalf of

themselves and a class of similarly situated individuals. They

name four defendants: the City; its mayor, Lori Lightfoot, in her

official     capacity;      the   City’s       Department      of   Transportation

(“DOT”); and DOT’s acting commissioner, Thomas Carney, in his

official capacity. Defendants have filed a partial motion to

dismiss the complaint, which I grant in part for the reasons below.

      At   the    outset,     I   agree       that    Mayor    Lightfoot,   Acting

Commissioner Carney,1 and DOT should be dismissed from this action.

Plaintiffs’ claims against the individuals, named only in their

official capacities, are duplicative of their claims against the

City and DOT because “[a]n official capacity suit is the same as

a suit against the entity of which the officer is an agent.”

DeGenova v. Sheriff of DuPage Cty., 209 F.3d 973, 975 at n. 1 (7th

Cir. 2000) (citing McMillian v. Monroe County, Alabama, 520 U.S.

781, 785 n.2 (1997)); see also Kentucky v. Graham, 473 U.S. 159,

166 (1985). Moreover, neither DOT nor its commissioner is amenable

to suit. Plaintiffs acknowledge that under Illinois law, to which


1 Since this lawsuit was filed, Gia Biagi was appointed as the
Commissioner of DOT, but since neither DOT nor its commissioner
will remain a defendant, there is no need to substitute parties.

                                          2
      Case: 1:19-cv-06322 Document #: 43 Filed: 03/09/20 Page 3 of 8 PageID #:168




federal courts look to resolve the issue, only entities with a

“legal existence, either natural or artificial” are amenable to

suit. DeGenova 209 F.3d at 977 n. 2. Plaintiffs resist DOT’s

dismissal, but they offer nothing to suggest that DOT is anything

other than an operating department of the City with no independent

legal existence. Accordingly, both the entity and its agent are

dismissed. See, e.g., Castillo v. Cook Cty. Mail Room Dep’t, 990

F.2d     304,    307   (7th    Cir.     1993)    (Cook       County     Department     of

Corrections not a suable entity); Johnson v. City of Chicago (Fleet

Mgmt.), No. 13-CV-04098, 2014 WL 1202960, at *2 (N.D. Ill. Mar.

18,     2014)    (dismissing     City    of     Chicago        Department      of   Fleet

Management with prejudice as a non-suable entity); High v. Chicago

Water Dep’t, No. 05 C 3547, 2005 WL 3527256, at *2 (N.D. Ill. Dec.

16, 2005) (dismissing Chicago Water Department and substituting

City of Chicago as proper defendant).

        Having    clarified     that    the     City    is     the    only   appropriate

defendant, I turn to defendants’ arguments that: 1) the Council

may not proceed as a plaintiff because it has not alleged and

cannot show that it suffered an injury-in-fact as required for

Article III subject matter jurisdiction; 2) none of the plaintiffs

has standing to pursue relief on behalf of deaf individuals; and

3) plaintiffs’ claims are time-barred to the extent they are based

on    conduct    prior    to   September       23,     2017.    The    first   of   these



                                           3
   Case: 1:19-cv-06322 Document #: 43 Filed: 03/09/20 Page 4 of 8 PageID #:169




arguments is unpersuasive because there is no dispute that the

individual plaintiffs—all of whom are blind and claim injuries

caused by the City’s failure to provide APS adapted for blindness—

have standing to sue on behalf of themselves and individuals

similarly    situated.      Accordingly,        the    Constitution’s       “case    or

controversy”        requirement      is        satisfied,    and        Article     III

jurisdiction is secure, regardless of whether the Council suffered

any organizational injury. See Rumsfeld v. Forum for Acad. &

Institutional Rights, Inc., 547 U.S. 47, 53 n. 2 (2006) (“the

presence of one party with standing is sufficient to satisfy

Article     III’s     case-or-controversy             requirement.”).       Moreover,

defendants    do    not    meaningfully        dispute    that    the    Council    has

associational standing to sue on behalf of its members. See Keep

Chicago Livable v. City of Chicago, 913 F.3d 618, 625 (7th Cir.

2019) (an entity has associational standing if “(a) its members

would otherwise have standing to sue in their own right; (b) the

interests it seeks to protect are germane to the organization’s

purpose;    and     (c)   neither    the   claim       asserted    nor    the    relief

requested requires the participation of individual members in

their     lawsuit”)       (quoting    Hunt       v.    Washington        State    Apple

Advertising Commission, 432 U.S. 333, 343 (1977)). Defendants

insist that the Council “has not pled representational standing,”

Reply at 6, by which they appear to mean that the complaint does



                                           4
     Case: 1:19-cv-06322 Document #: 43 Filed: 03/09/20 Page 5 of 8 PageID #:170




not state explicitly that the Council brings claims on its members’

behalf. But whether a plaintiff has standing is a legal issue that

must be pled only in the sense that the factual matter contained

in   the   complaint     must   be   adequate    to   establish     a   basis      for

concluding that standing exists. And while it is true that the

complaint asserts an organizational injury to the Council, the

fact that the Council seeks no damages for that injury but pursues

only injunctive relief for the primary and direct benefit of its

members (and similarly situated indiduals) supports an inference

that the Council intends to pursue these claims at least in part

in a representational capacity. At all events, defendants do not

dispute that the complaint’s factual allegations support the first

two elements required for representational standing, nor do they

explain why the third element is relevant, since individual members

are in fact participating in the suit. Under the circumstances, I

am not persuaded that the Council must be dismissed for any reason

compelled by Article III.

       Where defendants’ standing argument gains traction is on the

question of plaintiffs’ ability to pursue relief on behalf of deaf

individuals. As defendants note, Article III’s redressability

requirement means that plaintiffs must be among those injured by

the City’s alleged failure to provide APS. Here, none of the

individual plaintiffs claims to be deaf, and nothing in the



                                         5
   Case: 1:19-cv-06322 Document #: 43 Filed: 03/09/20 Page 6 of 8 PageID #:171




complaint suggests that the Council has members who are deaf or

that the organization advocates on behalf of deaf individuals. The

complaint describes the Council as:

     a consumer-based, non-profit independent organization
     that advocates on behalf of, and seeks to the improve
     the quality of life for, all blind and visually impaired
     residents in Chicago, Illinois. It is an affiliate of
     the Illinois Council of the Blind, which is a state
     affiliate of the national American Council of the Blind.
     ACBMC’s officers and membership, around 38 people in
     total, overwhelmingly consist of people who are blind or
     low-vision.

     Compl. at ¶ 18. The word “deaf” appears only three times in

the complaint: once where it defines the term “deaf-blind,” see

Compl. at n. 1, and twice in allegations describing an outdated

APS that “does not have a vibrating button indicating to Deaf-

blind pedestrians when to cross the street, even though nearby

street signs warn of ‘BLIND AND DEAF’ pedestrians in the area,”

id. at ¶ 27. But nothing in the complaint suggests that either the

individual plaintiffs or the Council’s other members were injured

by the absence of a vibrating button on Chicago’s APS. Accordingly,

none of them is “among the injured” with respect to this violation

or similar ones affecting only deaf individuals. See Steger v.

Franco, Inc., 228 F.3d 889, 893 (8th Cir. 2000) (blind plaintiff

lacked standing to pursue claims for ADA violations unrelated to

his own disability). See also Chapman v. Pier 1 Imports (U.S.)

Inc., 631 F.3d 939, 949 (9th Cir. 2011) (en banc) (Article III



                                       6
      Case: 1:19-cv-06322 Document #: 43 Filed: 03/09/20 Page 7 of 8 PageID #:172




requires plaintiffs to show that injunctive relief “will vindicate

the rights of the particular plaintiff[s] rather than the rights

of third parties.”). Nor does the fact that some members of the

blind     community      may    also   be    deaf     elevate    these      particular

plaintiffs’ status above the level of “concerned bystanders.”

Valley Forge Christian Coll. v. Americans United for Separation of

Church & State, Inc., 454 U.S. 464, 473 (1982) (judicial process

not     intended    to   vindicate     the       “value   interests    of   concerned

bystanders”). In the context of ADA and Rehabilitation Act claims,

courts have held that plaintiffs have standing only with respect

violations affecting the specific disabilities they claim. See

Smith v. Bradley Pizza, Inc., 2019 WL 2448575, *3 (D. Minn. June

12, 2019) (standing requires “a connection between the nature of

a plaintiff’s disability and the alleged violations”); Riggle v.

Valero, 2016 WL 3149671, *2 (D. Neb. June 3, 2016) (plaintiff

lacked standing to assert violations unrelated to his claimed

disability);       Strong      v.   Walgreen      Co.,    2011   WL   5374125,    *7-8

(S.D.Cal. Nov. 8, 2011) (plaintiff lacked standing to challenge

barriers not relating to his own disability). The reasoning of

these decisions is persuasive.

        I am not persuaded, however, that any aspect of plaintiffs’

claims should be dismissed as time-barred. Defendants appear to

object to the complaint’s account of dangerous experiences the



                                             7
   Case: 1:19-cv-06322 Document #: 43 Filed: 03/09/20 Page 8 of 8 PageID #:173




individual plaintiffs had at Chicago intersections not equipped

with APS to the extent those incidents occurred more than two years

before this suit was filed. As noted above, however, plaintiffs

are not seeking damages for those (or any other) events, but

instead seek to remedy dangerous conditions they claim are ongoing.

Events that occurred more than two years prior to suit may provide

background    information      relevant     to    plaintiffs’      claims        for

injunctive relief, and I see no reason at this stage for cabining

their allegations in the manner defendants suggest.

     For the foregoing reasons, defendants’ motion to dismiss is

granted in part. The individual defendants and DOT are dismissed,

as are plaintiffs’ claims based on violations affecting only deaf

or blind-deaf individuals.



                                           ENTER ORDER:




                                           ________________________
                                           Elaine E. Bucklo
                                           United States District Judge

Dated: March 9, 2020




                                       8
